 

Exhibit 10.1

 

CONFIDENTIAL EXECUTION VERSION

 

AMENDMENT No. 2 to LICENSE AGREEMENT

 

This AMENDMENT NO. 2 to LICENSE AGREEMENT (this “Amendment No. 2”) is made and
entered into effective as of May 11, 2015 (the “Amendment No. 2 Effective
Date”), by and between Mirna Therapeutics, Inc., a Delaware corporation with
offices at 2150 Woodward Street, Suite 100, Austin, Texas 78744 (“MirnaRx”), and
Marina Biotech, Inc., a Delaware corporation with offices c/o Pryor Cashman LLP,
7 Times Square, New York, New York 10036 (“Marina Bio”).

 

WHEREAS, MirnaRx and Marina Bio are parties to a License Agreement dated
December 22, 2011, as amended by the Letter Amendment dated November 16, 2012,
and Amendment No. 1, dated December 27, 2013 (“Amendment No. 1”) and as further
supplemented by that certain Amendment Side Letter referred to in Amendment
No.1, dated January 9, 2014 (collectively, the “License Agreement”);

 

WHEREAS, pursuant to the License Agreement, Marina Bio granted to MirnaRx a
license under Marina’ Bio’s technology and intellectual property rights relating
to Marina Bio’s liposomal delivery technology known as NOV340 (the “Marina
Technology”), to develop and commercialize drug products incorporating such
Marina Technology in combination with MirnaRx’s proprietary compound miR-34, and
other specified compounds selected by MirnaRX pursuant to the terms of the
License Agreement; and

 

WHEREAS, MirnaRx and Marina Bio desire to amend the License Agreement to modify
the consideration payable by MirnaRx to Marina Bio with respect to development
of products containing miR-34 and using the Marina Technology.

 

NOW THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows.

 

1.1.        Amendment of License Agreement.   In accordance with Section 12.1 of
the License Agreement, the Parties hereby agree to amend the License Agreement,
effective as of the Amendment No. 2 Effective Date, in accordance with the
remainder of this Section 1. Capitalized terms not defined in this Amendment No.
2 shall have the meaning given to those terms in the License Agreement. With the
exception of those sections of the License Agreement that are expressly amended
by this Amendment No. 2, the remainder of the License Agreement as in effect
prior to the date hereof shall remain in full force and effect as provided
therein.

 

1.2.        Section 5.3(c) (as amended by Amendment No. 1) shall be amended and
restated in its entirety with the following:

 

5.3(c) Notwithstanding Sections 5.3(a) and 5.3(b) and the milestone table above,
and solely with respect to Licensed Products containing or incorporating miR-34:

 

 

 

 

(i) no Milestone Payment shall be payable by MirnaRx for (A) achievement of the
Milestone Event in clause (i)(3) of the milestone table above, or (B) any
Additional Indications pursuant to clause (ii)(1) of the milestone table above;
and

 

(ii) with respect to the Milestone Payment payable to Marina Bio upon the date
the first patient is dosed in the first Phase 2 trial for such Licensed Product
pursuant to clause (i)(2) of the milestone table above, MirnaRx may elect to
pre-pay such Milestone Payment to Marina Bio prior to the achievement of such
Milestone Event (the “miR-34 Prepayment”), and if such miR-34 Prepayment is made
to Marina Bio on or before May 13, 2015 (the “Prepayment Date”), such Milestone
Payment shall be reduced to $400,000. Marina Bio agrees that if the miR-34
Prepayment is made on or before the Prepayment Date, such payment shall
constitute full and complete satisfaction of the Milestone Payment due under
clause (i)(2) of the milestone table.

 

For clarity, Sections 5.3(a) and 5.3(b) and the milestone table shall apply in
full to all Licensed Products other than any Licensed Product containing or
incorporating miR-34, unless the Parties mutually agree otherwise in writing.

 

1.3.     No Other Amendments.   Except as specifically modified herein, the
remaining terms of the License Agreement shall remain in full force and effect.

 

1.4.     Prepayment.   MirnaRx hereby agrees to pay to Marina Bio, within five
(5) business days after the Amendment No. 2 Effective Date, an amount equal to
Four Hundred Thousand Dollars ($400,000), representing full satisfaction of the
Milestone Payment due under Section 5.3(a)(i)(2) of the License Agreement for a
Licensed Product containing the Selected MirnaRx Compound miR-34, in accordance
with Section 5.3(c) of the License Agreement, as amended by this Amendment No.
2.

 

1.5.     Counterparts; Facsimile Execution.   This Amendment No. 2 may be
executed in two (2) or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Amendment No. 2 may be executed by facsimile signatures and
such signatures shall be deemed to bind each Party as if they were original
signatures.

 

[Signature Page Follows]

 

 

 

 

     IN WITNESS WHEREOF, the Parties have caused this Amendment No. 2 to be
executed by their respective officers thereunto duly authorized as of the
Amendment Effective Date.

  

Mirna Therapeutics, Inc.   Marina Biotech, Inc.           Signature : /s/ Dr.
Paul Lammers   Signature : /s/ J. Michael French           Name : Dr. Paul
Lammers   Name : J. Michael French           Title : President & CEO   Title :
President & CEO

 

[Signature page to Amendment No. 2 to License Agreement]

 

 

 

